The plaintiff must state in his warrant the nature of his demand, so as to give notice to the defendant of what is intended to be proved against him; and when that is stated he should not be allowed to vary from it. The cause of action now stated is not an account, but a complaint for nonperformance of a special agreement, sounding in damages. Admitting what is contended for on the part of the plaintiff, that a demand on a special agreement, where the sum to be recovered does not exceed £ 20, is within the jurisdiction of a justice, it will not avail the plaintiff, for that does not prove that when he sues on account he may claim for nonperformance of a special agreement.
The plaintiff was nonsuited.
NOTE. — See Hamilton v. Jervis, 19 N.C. 227. A single justice has not jurisdiction where damages are sought for the breach of an executory contract. S. v. Alexander, 11 N.C. 182; Tyer v. Harper,12 N.C. 387; Fentress v. Worth, 13 N.C. 229; Adcock v.Fleming, 19 N.C. 470. *Page 180